DETAILED ACTION
Papers filed on 11/13/20, 03/26/21 and 07/28/21 have been received.   The Information Disclosure Statements filed on 03/26/21 and 07/28/21 have been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because there are some deficiencies in figures 14 and 17.  In fig. 14, one of the labels “End” in the end box should be removed.  And in fig. 17, the labels “Step 1”, “Step 2”, “Step 3”, “Step 3”, “Step 4” and “Step 5” are duplicate. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
In claim 1, line 4, the word “form” should be –from--. 
In claim 8, line 8, the word “form” should be –from--. 
In claim 15, line 6, the word “form” should be –from--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a data strobe signal (DQS) position adjustment method comprising: writing preset data to a memory of a device; reading all data signals of the preset data form the memory; sampling the data signals correctly to obtain a plurality of margin effective widths of the data signals; determining a left boundary and a right boundary based on the margin effective widths, wherein the left boundary is a largest value in a plurality of minimum values of the margin effective widths, and wherein the right boundary is a smallest value in a plurality of maximum values of the margin effective widths when all the data signals are aligned with the left boundary; calculating a central position based on the left boundary and the right boundary; and adjusting a delay line (DL) of the DQS to the central position.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose apparatuses and methods for adjusting data strobe signal position to reduce error code during data reading and data writing.
This application is in condition for allowance except for the above objections to the drawings and the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/14/2022

/SON L MAI/Primary Examiner, Art Unit 2827